COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


RONALD RIDDICK, S/K/A
 RONALD J. RIDDICK
                                          MEMORANDUM OPINION * BY
v.        Record No. 0714-97-1            JUDGE JOSEPH E. BAKER
                                             FEBRUARY 3, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                  Russell I. Townsend, Jr., Judge
          Steven F. Shames (Shames & Byrum, P.C., on
          brief), for appellant.

          Marla Graff Decker, Assistant Attorney
          General (Richard Cullen, Attorney General, on
          brief), for appellee.



     The sole issue presented by this appeal is whether the

evidence is sufficient to sustain appellant's bench trial

conviction for concealment of goods valued at $200 or more, in

violation of Code § 18.2-103.    We note that appellant has failed

to comply with Rule 5A:20; however, we have examined the record

and find that the evidence is sufficient to support the

conviction.   See Cephas v. Commonwealth, 211 Va. 726, 180 S.E.2d

345 (1971).

     Accordingly, the judgment of the trial court is affirmed.

                                                    Affirmed.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.